CRAIL, P. J.
This case comes before us on an order to show cause why the appeal should not be dismissed for want of prosecution.  The clerk’s transcript was filed September 15, 1936, and the case was ordered on the calendar of this court for December 11, 1936. On October 16th an order was made extending the time within which appellant might file his opening brief to and including October 25, 1936. No brief having been filed by November 12th, the appellant was ordered to show cause on November 20th why the appeal should not be dismissed for want of prosecution, and due notice was given. At the hearing counsel for appellant asked for further time to prepare and file appellant’s brief and to be relieved from the default. At *24the hearing an order was made relieving the appellant from his default and granting additional time within which to prepare and file his brief, upon condition, however, that he file the brief within five days. Thirteen days have passed since the order was made and the condition has not been complied with. It is therefore ordered that the appeal be dismissed for lack of prosecution.
Appeal dismissed.
Wood, J., concurred.